People v Brooks (2018 NY Slip Op 03319)





People v Brooks


2018 NY Slip Op 03319


Decided on May 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2018

Sweeny, J.P., Renwick, Mazzarelli, Gesmer, Singh, JJ.


6479 3748/15

[*1]The People of the State of New York, Respondent,
vChristopher Brooks, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Christine DiDomenico of counsel), for respondent.

Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered June 29, 2016, convicting defendant, upon his guilty plea, of attempted criminal possession of a weapon in the second degree, and sentencing him to a term of three years, unanimously affirmed.
Upon our in camera review of search warrant documents, we find that there was probable cause to issue the warrant (see Spinelli v United States , 393 U.S. 410 [1969]; Aguilar v Texas , 378 U.S. 108 [1964]).
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 8, 2018
CLERK